                Case 2:21-mj-00526 Document 3 Filed 03/22/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                            :
                                                    :
                                                    :     MAGISTRATE NO. 21-MJ-526
             V.                                     :
                                                    :
ZACHARY REHL, DEFENDANT                             :
                                                    :

                                         ORDER


AND NOW, this __________ day of ________________, 2021, the Court, being advised that

the undersigned defense counsel and the defendant needs additional time to prepare,

concludes that the ends of justice are served by granting the Request for a Continuance of

the Detention Hearing.


      Therefore, pursuant to 18 U.S.C. § 3161(h)(7)(A)(B), it is hereby ordered that

Defendant’s Motion for a Continuance of the Detention Hearing is hereby GRANTED, and

that hearing in this matter shall commence on or after March 30, 2021 to be determined

by the Court.


                                             BY THE COURT:


                                             _________________________________
                                             HONORABLE TIMOTHY R. RICE
                                             Judge, United States District Court
              Case 2:21-mj-00526 Document 3 Filed 03/22/21 Page 2 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              :
                                                      :
                                                      :     MAGISTRATE NO. 21-MJ-526
             V.                                       :
                                                      :
ZACHARY REHL, DEFENDANT                               :
                                                      :

  DEFENDANT ZACHARY REHL’S MOTION FOR CONTINUANCE OF DETENTION
                            HEARING

      COMES NOW, Defendant Zachary Rehl, by and through his attorney, Shaka M.

Johnson, Esquire, and requests a continuance of the Detention Hearing date. In support

of the instant motion, the defendant avers as follows:


      1. He is the defendant in the above-captioned case.


      2. A detention hearing is scheduled for March 23, 2021 before Honorable Timothy

         R. Rice at 12:00 PM.


      3. Undersigned counsel for Zachary Rehl will not be prepared to proceed with the

         Detention Hearing because additional time is needed for preparations.


      4. Undersigned counsel received the Government’s motion for detention today,

         March 22, 2021, and after reviewing its contents, the defense needs more time to

         gather supporting documents to help overcome the presumption of detention.


      5. Undersigned counsel has contacted Assistant United States Attorney Thomas R.

         Perricone but has not received a response.
              Case 2:21-mj-00526 Document 3 Filed 03/22/21 Page 3 of 4




WHEREFORE, for the reasons set forth above, Defendant, Zachary Rehl, by and through

undersigned counsel, respectfully asks this Court to grant this Motion for a Continuance

of Detention Hearing.


DATED: March 22, 2021


                                             Respectfully submitted,


                                             /s/ Shaka M. Johnson
                                             Shaka M. Johnson, Esquire

                                             Law Office of Shaka Johnson, LLC
                                             1333 Christian Street
                                             Philadelphia, PA 19147
                                             (215) 732-7900
                                             Shaka@Shakajohnsonlaw.com
              Case 2:21-mj-00526 Document 3 Filed 03/22/21 Page 4 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                            :
                                                    :
                                                    :     MAGISTRATE NO. 21-MJ-526
             V.                                     :
                                                    :
ZACHARY REHL, DEFENDANT                             :
                                                    :



                              CERTIFICATE OF SERVICE


      I, Shaka M. Johnson, counsel for Zachary Rehl, hereby certify that on this 22nd day

of March 2021, I caused a true and correct copy of the instant Motion for a Continuance of

Detention Hearing to be served via the Court’s electronic notification system upon:


                          Thomas R. Perricone, Esquire
                          Assistant United States Attorney
                          United States Attorney’s Office
                          615 Chestnut Street
                          Philadelphia, PA 19106-4476



                                             /s/ Shaka M. Johnson
                                             Shaka M. Johnson, Esquire

                                             Law Office of Shaka Johnson, LLC
                                             1333 Christian Street
                                             Philadelphia, PA 19147
                                             (215) 732-7900
                                             Shaka@Shakajohnsonlaw.com
